Attachment to Advisory Action
Applicants’ amendment filed 8/4/2021 has been fully considered; however, the amendment has not been entered given that it raises the issue of new matter and would not simplify issues for appeal.
With respect to the issue of new matter, the proposed amendment to independent claim 1 recites “removing by screening of the powdered nylon 5 of particles size in a range of 40 to 200 microns from the container”. The limitation at issue is not found with the specification as originally filed. Moreover, the claim appears to imply a 40-200 micron particle size prior to drying, but written support is only found for a 40-200 micron particle size after drying (see ¶ 16 and 35 of the specification). 
Moreover, as discussed within the previous Office action, there is no discussion within the specification of any connection between “removing from the container” and screening. While paragraph ¶ 35 mentions screening in passing, there is no actual discussion concerning the particulars of what this screening entails. In contrast, the proposed claim appears to suggest nylon 5 particles having sizes ranging from 40-200 microns are “removed by screening” from the container. The Examiner submits the specification as originally filed includes no discussion as to what particular material is being screened from what mixture or how the container is involved. Finally, ¶ 35 of the specification also does not draw a connection between screening and a specific particle size of 40-200 microns. Rather, ¶ 35 conveys it is the drying process that creates particle sizes of about 40 to 200 microns and that screening can be used to obtain a further unspecified desirable particle size with respect to the dried powders. 
Accordingly, the limitation at issue raises the issue of new matter and does not simplify issues for appeal. 
Applicant's arguments filed 8/4/2021 have been fully considered but they are not persuasive. Since the amendment is not being entered for the reason given above, those arguments by the Applicant that concern the proposed amendments are rendered moot and thus need not be addressed. However, any arguments that do relate to the rejected claims as set forth in the preceding Office action will be responded to in the discussion below.
With respect to “nylon 5”, Applicant generally argues that the Examiner’s view of what the proper use of “nylon 5” is irrelevant in claim construction. This is not found persuasive. The plain and ordinary meaning of “nylon 5” is a homopolymer of the structure:
    PNG
    media_image1.png
    153
    266
    media_image1.png
    Greyscale
. See previously cited Weber. See also CAS (Nylon 5 Information) and ChemNetBase (Nylon 5 Information), both attached. The Examiner’s conclusion that nylon 5 is the above structure is not based on opinion, but rather is grounded in the well-known and accepted fact that the above structure is nylon 5. The chemical structure of nylon 5 is completely different from the other nylons listed 
    PNG
    media_image2.png
    169
    642
    media_image2.png
    Greyscale

Therefore, the term “nylon 5” is clearly being used in a manner that is contrary to its plain and ordinary meaning. Applicant’s use of the term “nylon 5” as a genus for other nylons does not make logical sense given that nylon 5 is a completely different chemical compound compared to the other nylons of claim 2. Using “nylon 5” as a genus for other nylons is analogous to treating a compound such as “sodium chloride” as a genus for other chloride salts such as “lithium chloride” or “potassium chloride”.
Applicant also argues the specification “clearly defines” nylon 5. This is not found persuasive as an explicit redefinition of the term is not found within the specification as originally filed. 
Paragraph 14 recites “nylon 5 may further comprise: the nylon 5 being selected from the group consisting of nylon 5,6, nylon 5,10…”, which only alludes to some mere possibility that “nylon 5” can somehow be other nylons that are clearly not nylon 5 (such as nylon 5,6 or nylon 5,10) in some circumstances. The language of the paragraph falls well short of an explicit re-definition of the term. 
Paragraph 24 recites “The present disclosure includes the use of nylon 5… Polyamides from this group may further include
Applicant has failed to come forward with any evidence on this record showing “nylon 5” to be a genus that includes other structurally different polymers such as nylon 5,10 within the art. Rather, Applicant argues there are allegedly other patent documents, such as EP2247649, that define polyamide 5 to include nylon 5,10. This is not found persuasive. It is noted the term “nylon 5” does not even appear in the cited EP document, let alone defined. Rather, the EP document only makes repeated reference to nylon 5,10. Regardless, if other documents choose to explicitly define a term in a manner that differs from its plain and ordinary meaning, such definition has no relevance as to how the claim terminology of the present application is construed. 
The specification and claims use “nylon 5” as a genus for various other structurally different nylons such as nylon 5,10, which is clearly different from the plain and ordinary meaning of “nylon 5”. Using “nylon 5” as a genus for other nylons is analogous to treating a compound such as “sodium chloride” as a genus for other chloride salts such as “lithium chloride” or “potassium chloride”. Therefore, the metes and bounds of the claim is unclear and the rejection is maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN E RIETH/Primary Examiner, Art Unit 1764